Supplement dated September 16, 2011 to the Class R-1, Class R-2, Class R-3, Class R-4 and Class R-5 Prospectus for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011, June 16, 2011, July 20, 2011 and August 29, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. M ID C AP G ROWTH F UND Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following: · Katerina Wasserman (since 2010), Senior Vice President, Co-Portfolio Manager M ID C AP V ALUE F UND III Under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings for Principal Global Investors, LLC, insert the following: · Joel Fortney (since 2011), Portfolio Manager S MALL C AP G ROWTH F UND On September 13, 2011, the Board of Directors of Principal Funds, Inc. approved the acquisition of the assets of the SmallCap Growth Fund by the SmallCap Blend Fund. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of SmallCap Growth Fund tentatively scheduled for February 6, 2012. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date shareholders of SmallCap Growth Fund in December 2011. If shareholders approve this proposal, the acquisition is expected to occur on or about February 17, 2012. S MALL C AP V ALUE F UND On September 13, 2011, the Board of Directors of Principal Funds, Inc. approved the acquisition of the assets of the SmallCap Value Fund by the SmallCap Blend Fund. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of SmallCap Value Fund tentatively scheduled for February 6, 2012. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date shareholders of SmallCap Value Fund in December 2011. If shareholders approve this proposal, the acquisition is expected to occur on or about February 17, 2012. MANAGEMENT OF THE FUNDS The Sub-Advisors In the section for Columbus Circle Investors , delete the paragraph that begins “For the MidCap Growth Fund,” and substitute: For the MidCap Growth Fund, Clifford G. Fox is the lead portfolio manager and Michael Iacono and Katerina Wasserman are the co-portfolio managers. Mr. Fox has the final decision making authority, but Mr. Iacono and Ms. Wasserman have the authority to execute trades in Mr. Fox’s absence. In the section for Principal Global Investors, LLC , make the following change: Add: Joel Fortney has been with PGI since 2001. He earned a bachelor's degree in Finance from the University of Iowa. Mr. Fortney has earned the right to use the Chartered Financial Analyst designation. TAX CONSIDERATIONS Delete the paragraph in this section that begins “Any gain resulting from the sale” and substitute: Any gain resulting from the redemption or exchange of your shares will generally also be subject to tax. For shares acquired after January 1, 2012, you will need to select a cost basis method to be used to calculate your reported gains and losses prior to or at the time of any redemption or exchange. If you do not select a method, the Funds’ default method of average cost will be applied to the transactions. The cost basis method used on your account could significantly affect your taxes due and should be carefully considered. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state, and local taxes. 2
